Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.
Claims 1-6, 8-13, and 15-20 are allowed


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Anthony M. Pettes (reg. 65,170) on August 27, 2021.
The application has been amended as follows: 
The title of the application has been amended as follows: 
Replace “LOAD UNIT RECOMMENDATION SYSTEM” with “COLUMN LOADABLE AND PAGE LOADABLE LOAD UNIT RECOMMENDATION SYSTEM”


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Applicant similarly amended each independent claim to further distinguish for the prior art references. 
Each independent claim was amended (in part) to include: “…a column loadable database object that is identified to be fully loaded into a memory of the DBMS during access by the DBMS, and a page loadable database object that is identified to be partially loaded into the memory of the DBMS during access by the DBMS; … determining, based on the first sorted element and the first threshold values, a page loadable load unit for the column loadable database object indicating that the column loadable database object is to be partially loaded into the memory of the DBMS during access by the DBMS as a partially loaded page loadable database object based on the sorted element and the threshold values,; and determining, based on the second sorted element and the second threshold values, a column loadable load unit for the page loadable database object indicating that the page loadable database object is to be fully loaded into the memory of the DBMS during access by the DBMS as a fully loaded column loadable database object.” 


Therefore, it is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
  
Dependent claims 2-6, 8, 10-13, 15, and 17-20 being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependency on the corresponding independent claims.

If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US PGPub 20130232379 (Aronovich et al) discloses a set of data structures are stored in a distributed shared memory (DSM) component and in persistent storage. The DSM component is organized as a matrix of page. The data structure of the set of data structures occupies a column in the matrix of pages. A recovery file is maintained in the persistent storage. The recovery file consists of entries and each one of the entries corresponds to a column in the matrix of pages by a location of each one of the entries.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        8/27/2021